COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Glenn Hegar, Comptroller of Public Accounts v. Texas BLC, Inc.

Appellate case number:   01-18-00554-CV

Trial court case number: D-1-GN-17-002768

Trial court:             250th District Court of Travis County

       The motion for en banc reconsideration is denied.
       It is so ORDERED.




Judge’s signature: ____/s/ Peter Kelly____
                    Acting individually  Acting for the Court


Panel consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman, Hightower,
Landau, Countiss, and Adams.

Date: ___December 8, 2020____